United States Court of Appeals,

                         Eleventh Circuit.

                           No. 94-6400.

    JEFFERSON COUNTY, A political subdivision of the State of
Alabama, Plaintiff-Appellant,

                                v.

           William W. ACKER, Jr., Defendant-Appellee.

    JEFFERSON COUNTY, A political subdivision of the State of
Alabama, Plaintiff-Appellant,

                                v.

                 U.W. CLEMON, Defendant-Appellee.

                          Jan. 12, 1996.

Appeal from the United States District Court for the Northern
District of Alabama (Nos. CV-93-M-69-5 and CV-93-M-196-5), Charles
A. Moye, Jr., Judge.

 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

     (Opinion August 21, 1995, 11th Cir., 1995, 61 F.3d 848)

Before TJOFLAT, Chief Judge, and KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.*

     BY THE COURT:

     A member of this court in active service having requested a

poll on the suggestion for rehearing en banc and a majority of the

judges in this court in active service having voted in favor of

granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.



     *
      Senior U.S. Circuit Judge Albert J. Henderson has elected
to participate in further proceedings in this matter pursuant to
28 U.S.C. § 46(c).